Citation Nr: 0924952	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  09-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for depressive disorder, 
claimed as a nervous condition.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefit sought 
on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT  

The Veteran's depressive disorder was not manifested during 
service and has not been shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder 
have not been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his depressive 
disorder, claimed as a nervous condition.  To establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  

Here, in a November 2005 VA psychiatric examination, the 
Veteran was diagnosed with depressive disorder not otherwise 
specified.  However, there is no evidence to support the in-
service incurrence of this disability, and no nexus to 
service has been established.  The Veteran's service 
treatment records are silent in this regard.  No psychiatric 
abnormalities were noted on either his entrance or separation 
examination, and the treatment records contain no complaints 
or diagnoses of psychiatric symptoms.  In addition, the 
claims file is completely devoid of a nexus opinion linking 
this disability to service.  At most, a March 1995 VA 
examination report lists psychosocial stressors, the 
Veteran's age, sexual dysfunction, his physical condition, 
and his inability to provide for his family as the Axis IV 
factors, which are the psychosocial and environmental factors 
contributing to the disorder.  No mention was made of the 
Veteran's military service.  As such, service connection 
cannot be found on a direct basis. 

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Psychoses are included in the list of 
chronic diseases eligible for presumptive service connection.  
Id.  However, a review of the claims file reveals no 
diagnosis of any psychiatric disability from within one year 
of the Veteran's service separation.  As such, the 
presumption for service connection for chronic diseases does 
not apply.  

The Board notes that while the Veteran was afforded VA 
psychiatric examinations in November 2005 and March 1995, no 
VA medical nexus opinions were rendered by these examiners.  
The remainder of the claims file, including VA and private 
treatment records, also contains no nexus opinions, positive 
or negative.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for another VA examination or medical opinion for a nexus to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
another examination or obtainment of a medical opinion under 
the circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

In sum, the Veteran's appeal must be denied.  In reaching 
this decision the Board considered the Veteran's arguments in 
support of his assertion that his depressive disorder is 
related to service.  However, the Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.  For all of 
the above reasons, service connection is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2008 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the January 2008 letter and a separate 
letter of March provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing, and has been given VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for depressive disorder, claimed as a 
nervous condition, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


